DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 15-16 in the reply filed on 02/02/2022 is acknowledged.
Claims 1-8, 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “wherein the root support is connected to the frame on a top side of the frame” in lines 1-2.  As claim 11 is dependent on claim 10, it is unclear as to whether applicant is reciting a limitation in which the root support is connected to the frame on both the underside and top side of the frame, or if the applicant intended the claim to be dependent on claim 9 and in which the root support 
Claim 12 recites “wherein the light source is disposed at the determined distance from the frame in a direction opposite the direction of gravity” in lines 1-2. It is unclear as to the metes and bounds of this limitation and the examiner will be reading the limitation as the light source shining in an upwards direction, as in a direction opposite the direction of gravity.
Claim 14 recites “a fluid” in line 6. It is unclear as to whether this is a new separate fluid than the “a fluid” which was introduced in line 4. Examiner believes applicant did not intend to claim the limitation of a separate fluid and that the fluid recited is the same one that was introduced earlier within the claim.  If so, applicant should revise “a fluid” to recite – the fluid—so as to avoid confusion. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9,10,12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Souvlos (US 7730663 B2).
Regarding claim 9, Souvlos teaches a system (10) for growing plants (12), the system comprising: a frame (14) for supporting a plant; a root support (16) for housing a root system of the plant, the root 
Regarding claim 10, Souvlos teaches the limitations of claim 9 as shown above, and further teaches wherein the root support (16) is connected to the frame (14) on an underside of the frame (Fig. 2).
Regarding claim 12, Souvlos teaches the limitations of claim 9 as shown above, and further teaches wherein the light source (48) is disposed at the determined distance from the frame (14) in a direction opposite the direction of gravity (Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Souvlos (US 7730663 B2) as applied in claim 9 as above, in view of Marchildon (US 20020144461 A1).
Regarding claim 11: Souvlos reference the limitations of claim 9 as shown above.
Souvlos fails to teach wherein the root support is connected to the frame on a top side of the frame.
However, Marchildon teaches wherein the root support (58) is connected to the frame (12) on a top side of the frame (Best illustrated in Fig. 3c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the plant growing apparatus as disclosed by Souvlos with the plant pot connection as taught by Marchildon so as to allow modularity of the plant pots and have them easily connected or disconnected to the growing apparatus as necessary, therefore achieving the predictable result of a more effective system. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Souvlos (US 7730663 B2) applied to claim 9 above, and further in view of Abbot (US 20150089867 A1).
Regarding claim 13: Souvlos teaches the limitations of claim 9 as shown above.
Souvlos further teaches the light source (48).
Souvlos fails to teach wherein the light source comprises a plurality of light emitting elements, wherein the light emitting elements are configured to emit different frequencies of light.
However, Abbot teaches wherein the light source (108) comprises a plurality of light emitting elements (110), wherein the light emitting elements are configured to emit different frequencies of light (para 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the light source as disclosed by Souvlos with the light emitting elements as taught by Abbot so as to promote the growth of plants by modifying the lighting as necessitated by stage of growth, achieving the predictable result of an efficient system.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Souvlos (US 7730663 B2) as applied to claim 9 above, and further in view of Andrews (US 20170071136 A1).
Regarding claim 14: Souvlos teaches the limitations of claim 9 as shown above. 
Souvlos further teaches the frame (14)
Souvlos fails to teach a fluid source, a supply line in fluid connection with the fluid source, the supply line adapted to carry a fluid from the fluid source; and an injection device adapted to pierce a surface of a plant near the root support, wherein the fluid source adapted to apply a motive force to a fluid in order to move the fluid through the supply line, the injection device, and into the plant.
However, Andrews teaches a fluid source (12), a supply line (16) in fluid connection with the fluid source, the supply line adapted to carry a fluid from the fluid source; and an injection device (17) adapted to pierce a surface of a plant near the root support, wherein the fluid source adapted to apply a motive force (para 22, “The pouch 12 is disposed at an elevated location relative to the tap 17 so that the fluid from the pouch 12 is provided to the tap 17 under the force of gravity”) to a fluid in order to move the fluid through the supply line, the injection device, and into the plant (para 22, “In this way, the fluid within the pouch 12 can flow from the pouch 12, through the tube 16, through the tap 17, and into the tree 40.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the plant cultivation system as disclosed by Souvlos with the fluid delivery system as taught by Andrews so as to promote the growth of the plants by providing nutrient as deemed necessary, therefore achieving the predictable result of an efficient system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Samber (US 20190373817 A1), Rance (US 20100242359 A1), Jansen (US 4646209 A), Sandman (US 6094861 A), Joseph (US 9642314 B1), Corradi (US 5477638 A), Wiseman (US 8776431 B1), and Ibanez (US 4031833 A) are all related to various features described in applicant’s disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./               Examiner, Art Unit 3642                                                                                                                                                                                         /JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642